T. M. Burns, J.
This case was submitted by the parties to the trial court for decision upon briefs and oral arguments, the facts not being in dispute.
In 1972, the Inkster City Council created special assessment districts for improving a portion of Middlebelt Road, a primary county road maintained by Wayne County. The total estimated cost of the improvement was $1,870,000, 40 percent of which would be contributed by the City of Inkster. Approximately one-third of the city’s share of the cost was apportionable to and assessed against privately owned lands specially benefitted by the improvement.
Plaintiffs commenced the instant suit as a class action on behalf of all persons assessed by the defendant to contribute to the city’s share of the cost of improving the road. Plaintiffs sought to enjoin the defendant from collecting and enforcing the special assessments and to enjoin the defendant from spending city funds for the improvement of Middlebelt Road. Plaintiffs alleged that defendant had no authority to spend its general funds or to specially assess property owners for the costs of improving a county primary road.
On March 10, 1975, the trial court ordered that judgment be entered in favor of the defendant and that the complaint be dismissed. The court found that MCLA 247.663(f); MSA 9.1097(13X0 specifically provides that a city or village may enter into an agreement with a county road commission or the state highway commission for the performance of work on any road or street within or adjacent to the municipality and that such an agreement may *662provide for joint participation in the cost of such work. The trial court also held that the defendant was authorized to spend general funds and specially assess property owners for the cost of improving the road. Plaintiffs appeal from the judgment as of right.
The first issue raised by the plaintiffs, whether a city may contribute to the costs of improving a portion of a county primary road within its corporate limits, is answered by statute. MCLA 247.663(f); MSA 9.1097(13)(f) provides in pertinent part as follows:
"Incorporated cities and villages may provide for consolidated street administration and cities and villages may enter into agreements with the county road commission and with the state highway commission for the performance of street or highway work on any road or street within the limits of the city or village or adjacent thereto * * * and such agreements may provide for joint participation in the costs where appropriate.” See, also, MCLA 247.662(i); MSA 9.1097(12)(13).1
Plaintiffs also contend that, even if a city may contribute to the costs of improving a county primary road, there is no statutory authority for the expenditure of the city’s general funds or the levying of special assessments to meet such costs. Plaintiffs assert that MCLA 247.668d; MSA 9.1097(18d) limits to certain kinds of funds those sources from which a governmental unit may pay its share of highway construction costs.
Unfortunately, none of the briefs filed in this case addresses the question whether a statutory grant of authority for a municipal corporation to *663pay its share of such costs from particular funds is necessary. Plaintiffs assume without argument that such positive statewide legislation is necessary. Further weakening plaintiffs’ position is their failure to point out legislation which clearly prohibits a municipal corporation from doing what the defendant did in this case.
What is clear is that a municipal corporation may participate with certain other governmental entities in the performance of street or highway work on any road or street within or adjacent to the municipality. MCLA 247.663(f), supra. It is also clear that a municipal corporation may, in meeting its share of the cost of such improvements, irrevocably pledge funds received from any source and may borrow money and issue bonds for the purpose of providing funds for such projects. MCLA 247.668d, supra. We have been directed to no statute which prohibits a municipal corporation from paying such costs out of its general fund or from special assessment levies.
Defendant’s legislative body directed that payments be made from the general fund and from levying special assessments. This action was in accordance with the city charter, consonant with applicable statutes, and unrestricted by any constitutional or statutory provision.
Affirmed.

 The holding of the Court in Board of County Road Commissioners of Wayne County v Lincoln Park, 251 Mich 582; 232 NW 363 (1930), by its very wording, does not apply when positive legislation is in force.